DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 18-19, 22-24, 26-27 and 30-33 are objected to because of the following informalities:  the claim uses brackets which are generally associated with deletion of limitations.  It would be easier understood if applicants’ used parenthesis instead.  Also, claim 18 refers to “mixture (FH)” at two different points in the claim and it is difficult to ascertain if “mixture (FH)” is referring to the “end groups”.  Finally, claim 18 uses “and/or” before describing “compound (H)” which is a required component so it is the position of the examiner that the “or” should be removed from the claim.  Appropriate correction is required.
Claim 19 is objected to because the claim refers back to claim 1 when discussing the values for the individual components but claim 1 is a cancelled claim.  
Claims 22-24, recite “said method (FH)” wherein the claims should recite “said method (MFH).  
Claim 26, the claim uses brackets which are generally associated with deletion of limitations.  It would be easier understood if applicants’ used parenthesis instead.  
Claim 27 should start with the word “The”.
Claim 30-33, the claim uses brackets which are generally associated with deletion of limitations.  It would be easier understood if applicants’ used parenthesis instead.  


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18, 20 and 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "said process" in the body of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 20 is indefinite because the claim depends from claim 20 and recites a limitation where compound (H) is reacted with a compound other than what is required by claim 18.  The claim can further comprise a compound reacting components (Hc), (F) and (Fc).
Claim 28 does not further limit claim 27 from which it depends.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 18-34 are rejected under 35 U.D.C. 103 as being unpatentable over Furukawa, EP Publication No. EP1522536 (hereinafter referred to as Furukawa). 
Regarding claims 18-34, Furukawa discloses a novel fluorine-containing alcohol and a method for its production and discloses in Example 5 the reaction of 1,4-dioxane, CF2=CFO(CF2)2OCF=CF2, a diol to obtain the product 
HO(CH2)4OCF2HCFO(CF2)2OCFHCF2O(CH2)4OH
which reads on the claims as R2 from the formula of in the Abstract is cyclic (Para. [0014]).  
	Furukawa differs from claim 1 in that Furukawa does not disclose in Example 5 that R2 is cyclic as required by claim 18.  It is the position of the examiner that in light of paragraph 0014 of Furukawa wherein it is disclosed that R2 can be cyclic Furukawa renders the claims obvious as one of ordinary skill in the art at the time of the invention would immediately envisage the limitations of claim 18 with a reasonable expectation of success.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771